NUMBER 13-16-00652-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


XL INSURANCE COMPANY
OF NEW YORK, INC.,                                                      Appellant,

                                             v.

JUAN LUCIO,                                                             Appellee.


              On appeal from the County Court at Law No. 2
                      of Cameron County, Texas.


                                   OPINION

      Before Justices Rodriguez, Contreras, and Hinojosa
                  Opinion by Justice Hinojosa

      Appellant XL Insurance Company of New York, Inc. (XL New York) appeals from

a no-answer default judgment that awards appellee Juan Lucio approximately $144,500.

In two issues, XL New York complains that (1) the trial court abused its discretion in
denying its motion to set aside the default judgment, and alternatively, for new trial (the

post-judgment motion); and (2) the amount awarded exceeds the stipulation Lucio filed

along with his original petition, which, according to XL New York, requires us to reform

the judgment, suggest a remittitur, or remand for a new trial on damages. We affirm in

part and reverse and remand in part with instructions.

                                      I. BACKGROUND

       According to Lucio’s April 17, 2015 original petition, a hail storm severely damaged

his Cameron County home, and he filed a claim for damages on a homeowner’s insurance

policy issued by XL New York. After XL New York allegedly underpaid his claim, Lucio

sued it within two years of the storm’s occurrence. Under the causes of action section

of Lucio’s original petition, he lists “XL at Lloyd’s, London” as the defendant, and asserts

claims for violations of the Texas Insurance Code, breach of contract, breach of the duty

of good faith and fair dealing, and fraud. Lucio’s petition sought damages over $10,000

but no more than $70,000. Contemporaneously with his original petition, Lucio also filed

a stipulation addressed to “Underwriters At Lloyd’s, London, by and through its Agent for

Service, Edward T. Smith, at Mendes & Mount, 750 Seventh Avenue, New York, NY

10019.”    The stipulation provides that the damages “shall not exceed $74,000.00

inclusive of penalties, interest, attorney’s fees, or any other damages the Plaintiff may be

entitled to recover.”

       XL New York’s registered agent in Texas received Lucio’s original petition and the

citation on April 27, 2015. That same day, XL New York’s registered agent forwarded

these documents by email to, among others, Barbara Brown, a paralegal. In an affidavit


                                             2
in support of XL New York’s post-judgment motion, Brown described herself as a

paralegal employed by XL Global Services, Inc. (XL Global). XL New York and XL

Global are, according to Brown, affiliated companies and indirect, wholly-owned

subsidiaries of XL Group Ltd. (XL Group). Brown receives legal documents from the

registered agents for XL Group companies, including XL New York. As for receipt and

processing of legal citations, Brown explained:

      During any given calendar year, it is normal for more than one hundred
      lawsuits to be filed against XL Group Ltd.’s companies. When I receive
      notice from a registered agent that a new lawsuit has been filed against an
      XL Group Ltd. company, it is my standard practice to review various claims
      and underwriting databases/systems and attempt to identify an appropriate
      claim number and/or policy number pertaining to the lawsuit and to then
      forward the matter to the appropriate employee for handling. If it is
      determined that there are no underlying records relating to that lawsuit, it is
      my standard practice to notify the claimant’s attorney of the need for
      additional information and/or the possibility that the XL Group Ltd. company
      has been incorrectly sued. No attorney is retained to represent the XL
      Group Ltd. company until after the alleged insured demonstrates intent to
      continue pursuing its claim against the XL Group Ltd. Company.

      In accordance with these standard practices, after receiving . . . Lucio’s
      Original Petition, I unsuccessfully attempted to locate a policy issued by [XL
      New York] to him or covering the property described in the pleading. I was
      also unable to locate any records of any pre-litigation claim submitted by
      Lucio to [XL New York]. I also noticed that the Original Petition contained
      references to and claims asserted against entities that are not XL Group
      Ltd. companies. Therefore, on April 28, 2015, l sent an email to Lucio’s
      legal counsel informing Lucio that [XL New York] had no records relating to
      him.

Brown’s April 28, 2015 email states:

      We can find no record of insuring this claim. Therefore, we are suggesting
      you contact Folksamerica Insurance for possible coverage.

      Briefly, XL Insurance Company of America, Inc. was originally known as
      Great Lakes American Reinsurance Company (“GLARC”), which was
      incorporated in September 1994 and licensed to transact business on

                                            3
       October 1, 1994.       GLARC was acquired by Folksamerica Holding
       Company in July 1997 and was renamed Folksamerica General Insurance
       Company. That company (whose assets and liabilities were transferred
       via a transfer and assumption agreement to Folksamerica Reinsurance
       Company) was subsequently purchased by X.L. America, Inc. in March
       1998 and its name was changed to X.L. Insurance Company of America,
       Inc., later to be renamed XL Insurance Company of New York.

       Thank you for your cooperation and assistance.

Brown avers that she “never received a written or oral response to [the above-quoted]

e-mail, and [she has] no personal knowledge that Lucio or his legal counsel ever

attempted to speak with [her] regarding” it.

       On January 28, 2016, the trial court sent a notice of intent to dismiss the case for

want of prosecution and set a hearing for March 30, 2016. No one appeared at the

March 30, 2016 hearing; on that day, the trial court signed an order of dismissal for want

of prosecution.

       Within thirty days, Lucio filed a motion to reinstate, which pleads:

       Plaintiff will show good cause exists why the above styled and numbered
       case should not be dismissed for want of prosecution, in that Plaintiff’s
       counsel did not receive a copy of the Court’s notice that this matter was set
       for dismissal for want of prosecution on March 30, 2016, thus the event was
       not properly calendared.

       Defendant was served by the Clerk of this Court with Citation by Certified
       Mail on April 27, 2015; however, Defendant has failed to file an answer in
       this matter.

       Plaintiff requests this Court give Defendant more time to formally appear
       and/or answer in this cause.

The trial court granted Lucio’s motion to reinstate on April 15, 2016.

       Later, the trial court signed an order setting the case for a jury trial on August 29,

2016. The week before a jury trial was scheduled to begin, Lucio filed a motion for

                                               4
default judgment. On August 29, 2016, the trial court signed a default judgment against

XL New York, which in part provides:

       That Defendant XL Insurance Company of New York, Inc. knowingly
       engaged in acts and practices defined in Texas Insurance Code Section
       541, Subchapter B, Unfair Methods of Competition and Unfair or Deceptive
       Acts or Practices Defined, actionable under Subchapter D, Private Action.

       That Defendant XL Insurance Company of New York, Inc. breached the
       duty of good faith and fair dealing that it owed to Plaintiff[.]

       That Defendant XL Insurance Company of New York, Inc. has violated
       Section 542 of the Texas Insurance Code. Plaintiff is entitled to additional
       statutory interest on the economic damages at 18% per year, simple
       interest, beginning on July 3, 2014.

       Plaintiff is awarded the following as damages against Defendant XL
       Insurance Company of New York, Inc.:

              a.     Actual damages in the amount of $70,000.00;

              b.     Prejudgment interest beginning 60 days from the initial notice
                     of claim (July 3, 2014) pursuant to Texas Insurance Code
                     Section 542 in the amount of $24,500.00 calculated[.]

       The Court further orders that if Defendant unsuccessfully appeals this
       judgment to an intermediate court of appeals, Plaintiff will additionally
       recover from Defendant the amount of $25,000.00, representing the
       anticipated reasonabl[e] and necessary fees and expenses that would be
       incurred by Plaintiff in defending the appeal.

       The Court further orders that if defendant unsuccessfully appeals this
       judgment to the Texas Supreme Court, Plaintiff will additionally recover from
       Defendant the amount of $25,000.00, representing the anticipated
       reasonabl[e] and necessary fees and expenses that would be incurred by
       Plaintiff in defending the appeal.

       It is additionally Ordered that Plaintiff recover all Costs of Court Tax [sic] for
       which let execution issue.

       On September 26, 2016, XL New York filed a motion to set aside judgment, and

alternatively, for new trial.    In Brown’s accompanying affidavit, she acknowledges

                                               5
receiving from XL New York’s registered agent (1) Lucio’s original petition the same day

XL New York’s registered agent received it, (2) the notice of intent to dismiss Lucio’s

lawsuit for want of prosecution six days after it was signed, (3) the order granting Lucio’s

motion to reinstate fourteen days after it was signed, (4) the order setting the case for trial

seven days after it was signed, and (5) the default judgment fifteen days after it was

signed.   Brown does not mention when she received the March 30, 2016 order of

dismissal for want of prosecution. Nevertheless, Brown further testifies:

       When I saw the Order on Dismissal for Want of Prosecution Hearing, I
       believed that the court was dismissing Lucio’s lawsuit because he had
       abandoned it. I was personally unaware of any litigation activity occurring
       between the date of my e-mail to Lucio’s legal counsel and the date of this
       order.

       For these reasons, I did not understand from the subsequent litigation
       activity of which I received e-mail notice from [XL New York’s] registered
       agent that the [c]ourt reinstated Lucio’s lawsuit and set a trial date, and I did
       not forward these materials to any other individuals at XL Group Ltd.

       As soon as I received e-mail notice of the Final Default Judgment, I
       contacted an Associate General Counsel within the Legal Department. We
       looked again for pre-litigation records relating to Lucio and remain unable
       to confirm any relationship between Lucio and [XL New York].

       On October 12, 2016, the trial court heard XL New York’s post-judgment motion

and signed an order denying it that same day. This appeal followed.

                                        II. DISCUSSION

       In XL New York’s first issue, it complains that the trial court abused its discretion

in denying its post-judgment motion because Brown’s affidavit testimony negated

conscious indifference, which is the first factor in the Craddock test for setting aside a

default judgment.


                                              6
A.       Standard of Review

         Denial of a motion for new trial is reviewed for abuse of discretion. Waffle House,

Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010). A trial court abuses its discretion if it

acts without reference to any guiding rules or principles or fails to correctly analyze or

apply the law. Celestine v. Dep’t of Family & Protective Servs., 321 S.W.3d 222, 235

(Tex. 2010).

B.       Craddock Factors

         In Craddock v. Sunshine Bus Lines, Inc., the court set forth three requirements

that a defendant must satisfy to set aside a default judgment and obtain a new trial: (1)

the failure to file an answer or appear at a hearing was not intentional or the result of

conscious indifference, but was a mistake or accident; (2) a meritorious defense; and (3)

a new trial will not result in delay or prejudice to the plaintiff. 133 S.W.2d 124, 126 (Tex.

1939).

         1.    Conscious Indifference

         Failing to file an answer intentionally or due to conscious indifference means “the

defendant knew it was sued but did not care.” Fid. & Guar. Ins. Co. v. Drewery Const.

Co., 186 S.W.3d 571, 576 (Tex. 2006). When determining whether the defendant’s

failure to file an answer was intentional or due to conscious indifference, a court looks to

the knowledge and acts of the defendant. Dir., State Emps. Workers’ Comp. Div. v.

Evans, 889 S.W.2d 266, 269 (Tex. 1994). Not understanding a citation and then doing

nothing following service does not constitute a mistake of law that is sufficient to meet the

Craddock requirements. See Bank One, Tex., N.A. v. Moody, 830 S.W.2d 81, 84 (Tex.


                                              7
1992) (citing Butler v. Dal Tex Mach. & Tool Co., 627 S.W.2d 258, 260 (Tex. App.—Fort

Worth 1982, no writ)). But, “some excuse, although not necessarily a good one, will

suffice to show that a defendant’s failure to file an answer was not because the defendant

did not care.” Sutherland v. Spencer, 376 S.W.3d 752, 755 (Tex. 2012) (quoting In re

R.R., 209 S.W.3d 112, 115 (Tex. 2006)).

       2.       XL New York’s Arguments Regarding Conscious Indifference

       Because the Craddock standard is equitable, its application will vary on a case-by-

case basis.      Id. at 756.    As such, XL New York poses five factual scenarios,

accompanied by case law, supporting its contention that Brown did not act with conscious

indifference.

       First, XL New York references Shelly v. Eubanks, No. 05-96-00195-CV, 1998 WL
30709, at *3 (Tex. App.—Dallas Jan. 29, 1998, no pet.), for the proposition that a new

trial should be granted when a layperson fails to answer a second lawsuit after the first

lawsuit has been dismissed for want of prosecution. In Shelly, Eubanks sued Shelly for

misrepresenting that a sacrolumbar system Shelly sold to Eubanks would be

reimbursable by Medicare when it was not. Id. at *1. The district court dismissed

Eubanks’ lawsuit for want of prosecution after a year. Id. Shelly’s counsel objected to

reinstatement. Id. Instead of seeking an opposed reinstatement, Eubanks initiated a

second lawsuit in a different district court in the same county. Id. In contravention of

the court’s local rules, Eubanks did not inform the second district court of the prior lawsuit.

Id. When Shelly received citation in the second lawsuit, based on his experience with

the initial lawsuit, he believed that he had contacted his counsel again and that his counsel


                                              8
had already prepared his defense. Id. Shelly was mistaken, and Eubanks obtained a

default judgment in the second lawsuit.       Id.   In reversing the trial court’s denial of

Shelly’s motion for new trial, the Fifth Court of Appeals held that:

        Eubanks obtained the default judgment after re-filing the lawsuit in
        discordance with the local rules. In light of the dismissal of the previous
        lawsuit for want of prosecution and the circumstances surrounding the
        default judgment, we are unable to construe Shelly’s mistaken belief that a
        second answer had been filed as conscious indifference.

Id. at *3.

        Second, XL New York references Gotcher v. Barnett, 757 S.W.3d 398 (Tex. App.—

Houston [14th Dist.] 1988, no writ), for the proposition that Texas courts recognize that a

default judgment should be set aside when a layperson is confused by a dismissal order.

In Gotcher, Barnett sued Gulf States Yachts, Inc., Gulf States’ president William Gotcher,

and Brenda Gotcher, over the sale of a yacht. Id. at 400. Although the Gotchers were

served with citation, they failed to answer. Id. Several months later—and while the

parties were in settlement negotiations—the trial court dismissed Barnett’s claims against

Gulf States, leaving the Gotchers as the only remaining defendants. Id. at 400, 402.

Notwithstanding the settlement negotiations, the trial court signed a default judgment in

Barnett’s favor for $245,349.55. Id. at 400. The Fourteenth Court of Appeals held that

the trial court should have concluded the Gotchers’ failure to answer resulted from their

somewhat cavalier but nonetheless mistaken reliance on Barnett, and it reversed the trial

court’s denial of the Gotchers’ motion for trial Id. at 402.

        Third, XL New York contends that conscious indifference is negated when there is

evidence that laypersons attempted to follow their employer’s normal procedure for


                                             9
handling lawsuits. In both of the cases that XL New York references, the company

procedures called for a company employee to forward the citation and original petition to

the company’s insurance agent. See Sw. Warren, Inc. v. Crawford, 464 S.W.3d 822,

830 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (holding that an employee’s forwarding

of a citation to his employer and a company owner’s mistaken belief that he had informed

the company’s insurance agent of a lawsuit, both in accordance with company procedure,

satisfy the lack of conscious indifference factor in Craddock); see also Culinaire of Fla. v.

FelCor/CSS Holdings, LP, No. 05-14-00832-CV, 2015 WL 3769580, at *3 (Tex. App.—

Dallas Jun. 17, 2015, pet. denied) (mem. op.) (holding that a chief financial officer’s

mistaken belief that he had followed company procedure by forwarding lawsuit

documents to the company’s insurer did not constitute consciously indifferent conduct).

       Fourth, XL New York contends that Brown’s unilateral determination that it did not

issue an insurance policy to Lucio and her conveyance of this determination to Lucio’s

counsel via email is “not the conduct of someone who knew that her employer was sued

but did not care.” XL New York points to cases wherein a paralegal’s mistake is found

to satisfy the lack of conscious indifference prong. See In re A.P.P., 74 S.W.3d 570, 574

(Tex. App.—Corpus Christi 2002, no pet.) (holding conscious indifference negated where

defendant entrusted a friend to drop off the citation at her attorney’s office and the defense

attorney noted that the citation was inadvertently placed in the defendant’s old file); see

also Cervantes v. Cervantes, No. 03-07-00381-CV, 2009 WL 3682637, at *8 (Tex. App.—

Austin Nov. 5, 2009, no pet.) (mem. op.) (holding that a paralegal’s misunderstanding

regarding a need to calendar an answer deadline was sufficient to negate conscious


                                             10
indifference on the attorney’s part); Computer Assocs. Int’l, Inc. v. Wall’s Catering & Party

Prod., No. 05-01-01633-CV, 2002 WL 1767223, at *3 (Tex. App.—Dallas Aug. 1, 2002,

no pet.) (holding that affidavit testimony from an employee who copied the citation and

petition and “attempted to send” them to the company’s legal department is sufficient to

negate conscious indifference).

       Fifth, XL New York blames Lucio’s counsel for “accidents leading” to the default

judgment. It contends that Lucio’s counsel drafted an original petition that contains

confusing references to other insurance carriers, 1 did not communicate with XL New York

after it was served with citation, and did not warn it of the impending default judgment.

In support of its argument, XL New York references Cervantes, 2009 WL 3682637, at *8,

and Levine v. Shackelford, Melton & McKinely, L.L.P., 248 S.W.3d 166, 167 (Tex. 2008)

(per curiam).       XL New York also references the Texas Lawyer’s Creed provision

providing that a lawyer will not take advantage, by causing any default or dismissal to be

rendered, when the lawyer knows the identity of an opposing counsel, without first

inquiring about that counsel’s intention to proceed.                   See TEX. LAWYER’S CREED—A

MANDATE FOR PROFESSIONALISM, § III Lawyer to Lawyer, ¶ 11, reprinted in Texas Rules of

Court 736 (West 2018).

       3.        Analysis of Conscious Indifference Factor

       None of XL New York’s arguments regarding the first Craddock factor are

persuasive. Try as it may, XL New York cannot escape the institutionalized indifference

that Brown admitted to when she averred that XL Group’s policy was to refrain from


       1   Lucio’s original petition references only one other entity, “XL at Lloyd’s, London,” twice.

                                                      11
retaining counsel upon receipt of a citation “until after the alleged insured demonstrates

intent to continue pursuing its claim against” an XL Group affiliate, such as XL New York.

Thus, at the time Brown received the citation, she meant to not retain counsel.

        This admission sets Brown’s conduct and XL New York’s policy apart from that of

the defaulting defendants in the referenced cases. In Shelly, 1998 WL 30709, at *3, the

defendant meant to and thought he had arranged for his counsel to file an answer. And

unlike Gotcher, 757 S.W.3d 400–02, XL New York does not contend that it was engaged

in settlement negotiations with Lucio. To the contrary, Brown unilaterally determined that

XL New York was not a proper party to Lucio’s lawsuit. 2 The company procedures in

Crawford, 464 S.W.3d at 830, and Culinaire, 2015 WL 3769580, at *3, called for

employees to forward the citation to an insurance agent who was responsible for retaining

legal representation. The mistakes in A.P.P., 74 S.W.3d at 574, Cervantes, 2009 WL
3682637, at *8, and Computer Associates, 2002 WL 1767223, at *3, were those of

paralegals or other legal staff attempting to follow policies similarly designed to culminate

in the filing of an answer.

        As for XL New York’s fifth argument, we do not read Cervantes and Levine as

supporting XL New York’s proposition that a plaintiff’s proportionate responsibility for a

“misunderstanding” helps establish a lack of conscious indifference on a defaulting



        2  Had Brown retained counsel, she would have discovered that Texas law affords procedures for
suits against the wrong party, such as the filing of a verified denial. See TEX. R. CIV. P. 93.4 (providing
that a defect of parties, unless the truth of such appears of record, shall be verified by affidavit). If XL New
York believed that Lucio failed to conduct a reasonable inquiry of his allegation, it may have, with the
representation of counsel, sought sanctions. See e.g., Low v. Henry, 221 S.W.3d 609, 616 (Tex. 2007)
(agreeing with physicians that an attorney violated chapter 10 of the Texas Civil Practice and Remedies
Code by alleging that they prescribed and administered a medication in spite of information to the contrary
in the medical records of the attorney’s client).
                                                      12
defendant’s part. In Cervantes, the court wrote:

       [The plaintiff/appellee] has presented no evidence to controvert [the
       defaulting defendants’/appellants’] contention that their attorney was
       unaware that a petition was filed and an answer was due. Nor has [the
       plaintiff/appellee] presented evidence that she warned appellants or their
       attorney that she would take a default or that appellants or their attorney
       had engaged in a pattern of disregarding deadlines. She likewise has not
       presented evidence controverting appellants’ proof of the paralegal’s error
       in failing to enter the petition into the internal docketing system.

2009 WL 3682637, at *8. The court appears to be applying the rule in Evans, 889
S.W.2d at 268, that if the plaintiff does not controvert the defendant’s affidavits in support

of a new trial motion, the trial court must accept as true the affidavits’ factual assertions

regarding the conscious indifference element in the Craddock analysis. In Levine, the

supreme court affirmed the denial of a motion to set aside a default judgment because

the defaulting defendant’s attorney knew of an answer deadline, agreed to file an answer

by that date, but never attempted to confirm that an answer was filed despite repeated

discussions, emails, and contact with the opposing party warning him that if he did not file

an answer, a default judgment would be taken against his client. 248 S.W.3d at 167.

       XL New York’s reference to the lawyer’s creed evidences an implicit belief that

Lucio’s counsel should have treated Brown as “an opposing counsel.” Indeed, Brown’s

interpretation of motions and orders and her decisions on XL New York’s behalf arguably

constitutes the practice of law. See TEX. GOV’T CODE ANN. § 81.101(a) (West, Westlaw

through 2017 1st C.S.) (defining the “practice of law” as including “the management of

the action or proceeding on behalf of a client before a judge in court as well as a service

rendered out of court”). Nevertheless, the lawyer’s creed does not set a standard; it is

aspirational. See PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 276 (Tex. 2012). It does

                                             13
not create new duties and obligations enforceable by the courts beyond those existing as

a result of (1) the courts’ inherent powers and (2) the rules already in existence. Id.

(citing THE TEXAS LAWYER’S CREED—A MANDATE FOR PROFESSIONALISM, reprinted in Texas

Rules of Court 865, 865 (West 2012)).

       4.       Summary

       We hold that, based on the evidence presented to the trial court, the trial court was

within its discretion in finding that XL New York’s failure to file an answer to Lucio’s original

petition was intentional or the result of conscious indifference. XL New York has failed

to show that the trial court, in denying its motion to set aside the default judgment, acted

arbitrarily or without reference to any guiding legal principles under Craddock. Because

of our disposition of the conscious indifference prong in the Craddock analysis, we need

not address XL New York’s arguments regarding the remaining factors. See TEX. R.

APP. P. 47.1.

       XL New York’s first issue is overruled.

C.     Damages

       In XL New York’s second issue, it contends that the amount awarded is excessive

considering Lucio’s stipulation “that the damages in this case shall not exceed $74,000.00

inclusive of penalties, interest, attorney’s fees, or any other damages” filed at the lawsuit’s




                                               14
inception. 3 XL New York asserts that “Lucio should be held to his Stipulation.” 4

        In Capitol Brick, Inc. v. Fleming Manufacturing Co., 722 S.W.2d 399, 401 (Tex.

1986) (op. on reh’g), a default judgment for an amount more than the damages specified

in the petition was rendered against a manufacturer. The Texas Supreme Court wrote

that “[i]t is impermissible in a default judgment to render judgment for damages in excess

of the damages specifically pleaded.” Id. (citing Mullen v. Roberts, 423 S.W.2d 576, 579

(Tex. 1968)); see also TEX. R. CIV. P. 301 (providing that the judgment of the court shall

conform to the pleadings). Under Capitol Brick, the trial court in this case erred in signing

a judgment that awarded more monetary relief than Lucio sought. See 722 S.W.2d at

401.

        On appeal, XL New York prays for us to reform the judgment to conform to the

stipulation, suggest a remittitur, or remand the cause for a new trial on damages—in that

order. However, XL New York has not challenged the legal sufficiency of the evidence

supporting the default judgment’s award of damages, and it has not argued any other

theory that would enable this Court to remand for a new trial on damages. See Holt

Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 86 (Tex. 1992) (providing that when an



         3 In Young v. Kirsch, 814 S.W.2d 77, 81–82 (Tex. App.—San Antonio 1991, no writ) (en banc) the

court held that the trial court did not abuse its discretion in finding conscious indifference on the part of the
defaulting defendant. The court then considered, among other issues, the defaulting defendant’s appellate
issue that the default judgment was not supported by the petition because it failed to specify the amount of
damages. Id. at 82–83. The court overruled the defaulting defendant’s issue relating to the default
judgment’s conformity to the pleadings. Id. at 82–83. Based on Young, we assume that we may engage
XL New York’s second issue even though it failed to prevail on its first issue.

         4 We note that Lucio’s petition seeks “monetary relief over $10,000 but not more than $70,000.”

XL New York’s argument focuses on Lucio’s stipulation, which sets the upper limit at $74,000, and it treats
Lucio’s stipulation as a pleading. We assume, without deciding, that Lucio’s stipulation functions as a
pleading under Capitol Brick, Inc. v. Fleming Manufacturing Co., 722 S.W.2d 399, 401 (Tex. 1986) (op. on
reh’g), for XL New York’s second issue.
                                                      15
appellate court sustains a no-evidence point after an uncontested hearing on unliquidated

damages following a no-answer default judgment, the appropriate disposition is a remand

for a new trial on the issue of unliquidated damages). Instead, the gravamen of XL New

York’s second issue is that “Lucio should be held to his [s]tipulation.” We agree, see

Capitol Brick, 722 S.W.2d at 401, but the way the default judgment is crafted makes

modification of the judgment or suggesting a remittitur impractical from our vantage point.

Cf. Mahon v. Caldwell, Haddad, Skaggs, Inc., 783 S.W.2d 769, 772 (Tex. App.—Fort

Worth 1990, no writ) (suggesting a remittitur of actual damages and a proportionate

reduction of prejudgment interest in a writ of error proceeding from a default judgment

that awarded more damages than pleaded for in the petition). The default judgment

provides monetary relief for (1) actual damages, (2) prejudgment interest under the

insurance code, (3) attorney’s fees, and (4) court costs. Given the record and procedural

posture, we are not able to reapportion the monetary relief within the $74,000 limit.

       XL New York’s second issue is sustained.

                                        III. CONCLUSION

       The judgment of the trial court is affirmed as to its liability pronouncements,

reversed as to its award of monetary relief, including damages, attorney’s fees, interest,

and court costs, and remanded with instructions to award monetary relief up to the

$74,000 limit in Lucio’s stipulation.

                                                              LETICIA HINOJOSA
                                                              Justice

Delivered and filed the
24th day of May, 2018.


                                              16